Name: Commission Regulation (EEC) No 2233/89 of 25 July 1989 re-establishing the levying of customs duties on alkaloids of cinchona, their derivatives and salts thereof, falling within CN codes 2939 21 10, 21 90 and 29 00 originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 215/6 Official Journal of the European Communities 26. 7. 89 COMMISSION REGULATION (EEC) No 2233/89 of 25 July 1989 re-establishing the levying of customs duties on alkaloids of cinchona, their derivatives and salts thereof, falling within CN codes 2939 21 10, 21 90 and 29 00 originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply reference base in question after being charged there against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Indonesia, HAS ADOPTED THIS REGULATION : Article 1 As from 29 July 1989, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in Indonesia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 31 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 5 thereof, Whereas, pursuant to Article 1 of that Regulation , duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 14 ; Whereas, as provided for in Article 14 where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rules, equal to 6 % of the total importations into the Community, originating from third countries in 1987 ; Whereas, in the case of alkaloids of cinchona, their derivatives and salts thereof, falling within CN codes 2939 21 10, 21 90 and 29 00 originating in Indonesia, the reference base is fixed at ECU 781 000 ; whereas on 27 February 1989, imports of these products into the Community originating in Indonesia reached the CN code Description  Alkaloids of cinchona and their derivatives ; salts thereof : 2939 21   Quinine and its salts : 2939 21 10    Quinine and quinine sulphate 2939 21 90    Other 2939 29 00   Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 1 .